DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “screw nut” in claim 10 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Specification
The disclosure is objected to because of the following informalities:
Pgs. 2, 5 and 7, lns. 10-11, 9-11 and 23-24, respectively: it appears each recitation of the term “thread” should read ‘threads’.
Pgs. 3, 6 and 10, lns. 14, 27 and 3, respectively: it appears each recitation of the term “upside” should read ‘top side’.
Appropriate correction for the above list of issues is required.
Claim Objections
Claims 3-4 are objected to because of the following informalities:
Regarding claim 3: it appears each recitation of the term “thread” should read ‘threads’.
Regarding claim 4: the phrase “from outer side” should read ‘from an outer side’.
Regarding claim 7: the phrase “the bottom” should read ‘a bottom’ since a bottom has not been previously recited.
Regarding claim 10: it appears the term “upside” in line 7 should be replace with ‘a top side’.
Appropriate correction for the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action.
This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. § 112(f) because the claim limitations use a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitations are:
“clamping part”, “first driving mechanism”, and “fixing part” (clm. 1)
“rotating support” (clm. 5)
“second driving mechanism” (clm. 9)
“third driving mechanism” (clm. 10)
These limitations are not currently being interpreted under 35 U.S.C. § 112(f). If applicant intends to have these limitations interpreted under 35 U.S.C. § 112(f), applicant may 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-9 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 2: the claim recites “an axle hole of the wheel hub” and “an inner cavity of the wheel hub”, and defines the “locating shaft” and the “supporting disc” relative to the axle hole and the inner cavity. However, the wheel hub has not been positively recited and is not germane to the patentability of the device. Therefore, it is unclear if applicant intends for the wheel hub to be required in the claim invention, because otherwise it is improper to define or limit structure relative to features that have not been positively recited. They are not currently being interpreted as being required in the claimed invention.
Further, there is no antecedent basis in the claim for “the axes” in line 4.
Furthermore, it is unclear what is meant by “the clamping part is capable of rotating relative to the rack by taking an axis of the supporting disc as an axis.” What about the taking of an axis of the supporting disc as an axis makes the clamping part capable of rotation? The limitation is being interpreted as ‘the clamping part is configured to rotate about the axis of the supporting disc’.
Regarding claim 4: there is no antecedent basis in the claim for “the outer circle surface of the locating shaft”.
Regarding claim 6: there is no antecedent basis in the claim for “the outer circle surface”.
Regarding claim 7: there is no antecedent basis in the claim for “the other side of the vertical plate”.
Regarding claim 8: there is no antecedent basis in the claim for “the other end of the shaping roller mounting plate”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Ye (CN 107932219 A), in view of Fowler (US 715,777 A).
Regarding claim 1: Ye discloses an automobile wheel hub shaping device, comprising:
a clamping part (13 - 15, fig. 1) for clamping a wheel hub to be shaped,
a first driving mechanism (12) for driving the clamping part to rotate,
a shaping roller (491) for shaping the wheel hub to be shaped, and a rack (legs and horizontal plate forming frame 10);

and the clamping part being equipped with a fixing part (16, 131) for fixing the wheel hub to be shaped.
Ye does not disclose that the shaping roller is located above the clamping part as the device of Ye is oriented horizontally.
However, Fowler teaches a vertically oriented device for rolling car wheels (W, fig. 2), and the device comprises a movable shaping roller (B) located above a clamping part (F - H). Thus, it is a known technique in the shaping-by-rolling art to orient the shaping device vertically, which the examiner contends will work equally as well and produce the same results.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye such that the device is oriented vertically with the shaping roller located above the clamping part, as taught by Fowler, because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). The proposed modification results in the horizontal plate of the rack of Ye being instead a vertical plate, and the legs of Ye being modified to be a base supporting the vertical plate.
Regarding claim 2, which depends on claim 1: Ye discloses the clamping part (13 - 15, fig. 2) comprises a locating shaft (13) matched with an axle hole of the wheel hub to be shaped and a supporting disc (14) capable of being matched with an inner cavity of the wheel hub to be 
Regarding claim 3, which depends on claim 2: Ye discloses the clamping part (13 - 15, fig. 2) further comprises a locking ring (16) for locking the wheel hub to be shaped, an inner wall of the locking ring is provided with internal threads, and the locating shaft (13) is provided with external threads (131) matched with the internal threads (¶ [0019], “the threaded portion 131 extends out of the upper elastic clamping block 15 and is screwed with an upper cover plate 16”).
Claims 4-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Ye, in view of Fowler, and further in view of Wells (US 1,263,175 A).
Regarding claim 4, which depends on claim 3: Ye is silent regarding the clamping part further comprises anti-loosening buckles, the anti-loosening buckles comprise fixing inserted pins, and the fixing inserted pins pass through the locking ring (16) from an outer side of an outer circle surface of the locking ring and are inserted into the locating shaft (13); and an outer circle surface of the locating shaft is provided with inserted pin holes matched with the fixing inserted pins.
Thus, a problem applicant is attempting to solve is recognized to be the development of fasteners (anti-loosening buckles) that prevent a threaded ring or nut from inadvertently loosening.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Ye’s locking ring with anti-loosening buckles comprising fixing inserted pins that mate with inserted pin holes in the locating shaft, thereby providing means for preventing the locking ring from inadvertently loosening, as taught by Wells. The proposed modification results in the fixing inserted pins passing through an outer circle surface of Ye’s locking ring and protruding into inserted pin holes in the outer circle surface of the threaded portion of Ye’s locating shaft.
Regarding claim 5, which depends on claim 4: Ye discloses a rotating shaft (11) capable of rotating relative to the rack (10), one end of the rotating shaft being rotatably mounted to the rack, the other end of the rotating shaft being fixed (at least when the hub is clamped by the clamping part) to the supporting disc (14), and an axis of the rotating shaft being superposed with the axis of the supporting disc (see fig. 1, shaft 11 and supporting disc 14 appear to share the same vertical centerline axis, indicating that the axis of the shaft is superposed with the axis of the supporting disc); and the rack comprising a rotating shaft hole or a rotating support matched with the rotating shaft (see fig. 1).
Claims 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Ye, in view of Fowler and Wells, and further in view of Cui (CN 109175554 A).
Regarding claim 6, which depends on claim 5: Ye discloses the first driving mechanism comprises a first motor (12, fig. 1) fixed to the rack (10).
Ye is silent regarding a driving gear connected with an output shaft of the first motor, and the driving gear rotates under the driving of the first motor; and the supporting disc further comprises teeth engaged with teeth of the driving gear, and the teeth of the supporting disc are arranged on the outer circle surface of one side of the supporting disc.
However, Cui teaches a shaping device for an automobile hub comprising a supporting disc (82, fig. 1) having teeth arranged on an outer circle surface of the supporting disc, and a first motor (72) comprising a driving gear (73) connected to an output shaft of the motor, and the teeth of the driving gear are engaged with the teeth of the supporting disc (see fig. 1). The skilled artisan understands that providing a driving gear between the motor and the clamping part allows for the rotational speed of the clamping part, and thus the wheel hub, to be set at a predetermined speed relative to the rotational speed of the output shaft of the motor by adjusting the diameter of the driving gear.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye such that a driving gear is connected with an output shaft of the first motor, and the driving gear rotates under the driving of the first motor; and such that the supporting disc comprises teeth engaged with teeth of the driving gear, and the teeth of the supporting disc are arranged on the outer circle surface of one side of the supporting disc, as taught by Cui, thereby allowing the rotational speed of the clamping part to be set to a predetermined speed other than the rotational speed of the output shaft of the motor.
Regarding claim 7, which depends on claim 6: the modification of Ye in claims 1 and 6 teaches the rack comprises a base and a vertical plate (the rack 10 of Ye was modified in claim 1 such that the horizontal plate of the rack is instead a vertical plate and the legs of Ye were modified to be a base); the bottom of the vertical plate is fixed to the base (fig. 2 of Fowler); the rotating shaft (11, fig. 1 of Ye) is rotatably mounted to the vertical plate, and the axis of the rotating shaft is oriented in a horizontal direction (fig. 1 of Ye, as modified by Fowler); the first motor (12) is fixed to the vertical plate, and an axis of the output shaft of the first motor is oriented in the horizontal direction; both the supporting disc and the driving gear (Ye, as modified by Cui) are located at one side of the vertical plate (fig. 1 of Ye, as modified by Fowler), and the first motor is located at an opposite side to the one side of the vertical plate (fig. 1 of Ye, as modified by Fowler); the output shaft of the first motor penetrates through the vertical plate and then is connected to the driving gear (Ye, as modified by Fowler and Cui).
Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Ye, in view of Fowler, Wells and Cui, and further in view of Abe et al. (JP 2015-221443 A).
Regarding claim 8, which depends on claim 7: Ye discloses a shaping roller mounting plate (40), and the modification of Ye in claim 1 teaches one end of the shaping roller mounting plate being mounted to the vertical plate of the rack (10 of Ye, as modified by Fowler), another end of the mounting plate being provided with the shaping roller (491), and a sliding chute (451, 481) for allowing the shaping roller to move up and down therein via telescopic motor (46) (¶ [0024]).
Ye is silent regarding the shaping roller mounting plate being movable up and down, and the vertical plate comprising the sliding chute. Thus, a problem applicant is attempting to solve 
Abe is in the shaping-by-rolling art and is pertinent to said problem, and teaches a shaping roller mounting plate (404a, fig. 3), one end of the shaping roller mounting plate being mounted to a support plate (501) in a way of being capable of moving along the plate via the servomotor (210a), the support plate comprising a sliding chute (rail 209a, fig. 2) for allowing the movement of the shaping roller mounting plate (404a). Thus, it is a known technique in the art to configure a shaping roller mounting plate to be movable relative to a support plate that it is mounted to, which provides the predictable result of allowing movement of the shaping roller due to movement of the mounting plate.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye such that the sliding chute and telescopic motor of Ye are omitted and, instead, provide Ye’s vertical plate (as modified in claim 1) with a sliding chute allowing up and down movement of the shaping roller mounting plate, as taught by Abe, because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 9, which depends on claim 8: Ye discloses a second driving mechanism for driving the shaping roller (491, fig. 1) to rotate, the second driving mechanism comprising a second motor (49), the second motor being indirectly fixed to the shaping roller mounting plate (40), and an output shaft of the second motor being connected with the shaping roller (491) (see fig. 1).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Ye, in view of Fowler, Wells, Cui, and Abe, and further in view of Warman et al. (US 567,328 A).
Regarding claim 10, which depends on claim 9: Ye is silent regarding a third driving mechanism for driving the shaping roller mounting plate (40) to move up and down, the third driving mechanism comprising a screw nut and a screw rod, the screw nut being arranged at an end, located on the sliding chute, of the shaping roller mounting plate, the screw rod comprising a force application end and a driving end, the force application end being located above the vertical plate (10), and the driving end penetrating into the sliding chute from a top side of the vertical plate and being screwed into the screw nut. Thus, a problem applicant is attempting to solve is recognized to be providing an efficient means for driving up and down movement of the shaping roller mounting plate.
Warman teaches a device for shaping wheel hubs, the device comprising a driving mechanism (J, K, fig. 7) for driving a shaping roller mounting plate (I) to move up and down, the driving mechanism comprising a screw nut (K) and a screw rod (J), the screw nut being arranged at a top end of a sliding chute (a’) and above the shaping roller mounting plate (I), the screw rod comprising a force application end (the end of J connected to hand-wheel J’) and a driving end (the end of J in contact with I), the force application end being located above a vertical plate (A’, fig. 1), and the driving end penetrating into the sliding chute (a’, fig. 7) from an upper portion of the vertical plate and being screwed into the screw nut (see fig. 7). The driving mechanism forces the shaping roller (F) toward the hub to form it (pg. 2, lns. 115-122).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Ye with a third driving mechanism 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753